IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-31012
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TIMMIE FORD,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                       USDC No. 97-CR-50040-ALL
                         --------------------
                            April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Timmie Ford, now federal prisoner #09615-035, appeals the

district court’s denial of his FED. R. CRIM. P. 35(b) motion for

reduction of sentence.   Ford pleaded guilty to crack cocaine

distribution.   In its plea agreement with Ford, the Government

retained the discretion to file a motion for reduction of

sentence.   Ford asserts that he provided substantial assistance

to the Government in another prosecution and that the Government

should have filed a motion for reduction of his sentence.       As the

district court noted, re-sentencing pursuant to Rule 35(b) is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-31012
                               -2-

allowed only on the Government’s motion.   See United States v.

Early, 27 F.3d 140, 141 (5th Cir. 1994).   Even if the Government

had agreed to file a Rule 35(b) motion, Ford’s arguments are

vague and are not the “substantial threshold showing” of

unconstitutional motivation that is required before the district

court can consider a defendant’s Rule 35(b) motion.   See United

States v. Sneed, 63 F.3d 381, 389 n.6 (5th Cir. 1995).

Therefore, the judgment of the district court denying Ford’s

Rule 35(b) motion is AFFIRMED.